
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [EPA-R04-OAR-2006-0531-200618(b); FRL-8233-7] 
        Approval and Promulgation of Implementation Plans; Tennessee: Memphis/Shelby County Area Second 10-Year Maintenance Plan for the Carbon Monoxide National Ambient Air Quality Standard 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          EPA is proposing to approve a revision to the Tennessee State Implementation Plan (SIP) submitted in final form on May 17, 2006. The SIP revision provides the second 10-year carbon monoxide (CO) maintenance plan for the Memphis/Shelby County Carbon Monoxide Maintenance Area. The second 10-year maintenance plan includes a new motor vehicle emissions budget (MVEB) for CO for the year 2017. EPA is proposing to approve this SIP revision, including the new 2017 MVEB for carbon monoxide, because it satisfies the requirement of the Clean Air Act for the second 10-year maintenance plan for the Memphis/Shelby County Area. 
          In addition, in this rulemaking, EPA is providing information on the status of its transportation conformity adequacy determination for the new MVEB for the year 2017 that is contained in the second 10-year CO maintenance plan for the Memphis/Shelby County Area. 
          In the Final Rules Section of this Federal Register, EPA is approving the State's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period on this document. Any parties interested in commenting on this document should do so at this time. 
        
        
          DATES:
          Written comments must be received on or before November 24, 2006. 
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No EPA-R04-OAR-2006-0531, by one of the following methods: 
          1. http://www.regulations.gov: Follow the on-line instructions for submitting comments. 
          2. E-mail: louis.egide@epa.gov, or benjamin.lynorae@epa.gov. 
          3. Fax: (404) 562-9019. 
          4. Mail: “EPA-R04-OAR-2006-0531”, Regulatory Development Section, Air Planning Branch, Air, Pesticides and Toxics Management Division, U.S. Environmental Protection Agency, Region 4, 61 Forsyth Street, SW., Atlanta, Georgia 30303-8960. 
          5. Hand Delivery or Courier: Egide Louis of the Regulatory Development Section or Lynorae Benjamin of the Air Quality Modeling and Transportation Section at the Air Planning Branch, Air, Pesticides and Toxics Management Division, U.S. Environmental Protection Agency, Region 4, 61 Forsyth Street, SW., Atlanta, Georgia 30303-8960. Such deliveries are only accepted during the Regional Office's normal hours of operation. The Regional Office's official hours of business are Monday through Friday, 8:30 to 4:30, excluding federal holidays. 

          Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Egide N. Louis telephone number is (404) 562-9240. He can be reached also via electronic mail at louis.egide@epa.gov. Lynorae Benjamin's telephone number is (404) 562-9040 and her electronic mail is benjamin.lynorae@epa.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information see the direct final rule which is published in the Rules Section of this Federal Register. 
        
          Dated: October 6, 2006. 
          A. Stanley Meiburg, 
          Acting Regional Administrator, Region 4.
        
      
      [FR Doc. E6-17800 Filed 10-24-06; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  